UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1919


In Re:   TONY WADDLE MCMANUS,

                 Petitioner.




                   On Petition for Writ of Mandamus.
             (1:00-cr-00189-JAB-2; 1:11-cv-00103-JAB-JEP;
                          1:00-cr-00190-JAB-2)


Submitted:    December 1, 2015               Decided:   December 14, 2015


Before MOTZ, KING, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tony Waddle McManus, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tony       Waddle    McManus   petitions        for    a   writ     of    mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2012) motion.            He seeks an order from this court

directing the district court to act.                  Our review of the district

court’s docket reveals that the district court has issued its

final order and judgment on the § 2255 motion.                             Accordingly,

because the district court has recently decided McManus’ case,

we   deny    the    mandamus    petition       as    moot.       We     grant   leave   to

proceed     in     forma   pauperis.     We         dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        PETITION DENIED




                                           2